WOLF, Judge.
This is an appeal from a judgment and sentence entered pursuant to a conviction for a violation of section 831.31, Florida Statutes (1989). Appellant contends that section does not apply to an act of possession of fake crack in an unmarked, clear, plastic bag.
We reverse pursuant to Adderly v. State, 571 So.2d 557 (Fla. 1st DCA 1990).1
WIGGINTON and ALLEN, JJ., concur.

. While the state argues that possession of fake cocaine is controlled by section 831.31, that section is apparently intended to reach counterfeiting of prescription drugs. The sections which apply to imitation controlled substances are sections 817.563 and 817.564, Florida Statutes.